Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Species II (Embodiment of Figs. 1B, 2B, 5A-6D, 9A-10E, claims 1-2, 4-8, 10-18, 20, 35 and 40) in the reply filed on 11/03/2022 is acknowledged.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/19/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 15, 16 and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation " the lower top bonding pad structures" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15-16 recites the limitation “the upper top bonding pad structures" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 40 recites the limitation " the lower top bonding pad structures and the upper through-via structures" in line 2.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-8, 10-11, 20, 35 and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okina (US 2021/0366855).
As for claim 1, Okina discloses in Figs. 6A-6E and the related text a semiconductor die bonding structure, comprising: 
a lower die 700 including a lower top bonding dielectric layer 776 and lower connection structures 788/768/780; and 
an upper die 900 stacked over the lower die and including an upper bottom bonding dielectric layer 976 and upper connection structures 988, wherein: 
the lower top bonding dielectric layer 776 and the upper bottom bonding dielectric layer 976 are directly bonded to each other (fig. 6A), 
the lower connection structures 788/768/780 and the upper connection structures 988 are directly bonded to each other (fig. 6A), 
the lower connection structures 788 include lower top bonding pad 788B structures having a first width (thickness) in a first horizontal (vertical) direction and a second width (length/width) in a second horizontal (horizontal) direction (Fig. 6A), 
the upper connection structures 988 include upper bottom bonding pad structures 988B having a third width (thickness/ thickness of half portion of 988B) in the first horizontal direction (vertical) and a fourth width (length/width) in the second horizontal (horizontal) direction, 
the first horizontal direction and the second horizontal direction are substantially perpendicular to each other (fig. 6A), 
the second width (length/width) is greater than the first width (thickness), and the second width (length/width) is greater than the fourth width (length/width) (fig. 6A). 
Claim does not define clearly the first width, the second width, the third width, and the fourth width.  For examination purposes, the examiner has interpreted this limitation to mean that any width can considers as the first width, the second width, the third width, and the fourth width as seen in the rejection above and below . 

As for claim 2, Okina discloses the semiconductor die bonding structure of claim 1, wherein the second width (length/width) is at least twice as large as the first width (thickness)(fig. 6A).

As for claim 4, Okina discloses the semiconductor die bonding structure of claim 1, wherein the first width is greater than the third width (thickness of half portion of 988B) (fig. 6A). 

As for claim 5, Okina discloses the semiconductor die bonding structure of claim 1, wherein the third width and the fourth width are substantially the same (fig. 6A).  

As for claim 6, Okina discloses the semiconductor die bonding structure of claim 1, wherein the lower die further comprises: 
a lower substrate 760; 
a lower inter-layer dielectric layer 762 over an active (upper) surface of the lower substrate; and 
a lower wiring dielectric layer 764 between the lower inter-layer dielectric layer 762 and the lower top bonding dielectric layer 776; 
wherein each of the lower connection structures 788/768/780 further comprising:
a lower through-via structure (via 780) vertically penetrating the lower substrate 760 and the lower inter-layer dielectric layer 762;
a lower wirinq via pad 780 disposed over the lower inter-layer dielectric layer 760 to contact an upper end of the lower through-via structure (via 780); and 
a lower wiring via 768 vertically penetrating the lower wiring dielectric layer 764 to electrically connect the lower wirinq via pad 780 and the lower top bonding pad structure 788 (fig. 6A).  

As for claim 7, Okina discloses the semiconductor die bonding structure of claim 6, wherein each of the lower top bonding pad structures 788 comprises: a lower top bonding pad base (outer 788A) disposed over the lower wiring dielectric layer 764 to contact the lower wiring via 768; a lower top bonding pad barrier layer (inner 788A) over the lower top bonding pad base; and a lower top bonding pad body 788B over the lower top bonding pad barrier layer, wherein the lower top bonding dielectric layer 776 surrounds a side surface of the lower top bonding pad structure 788 (fig. 6A).  

As for claim 8, Okina discloses the semiconductor die bonding structure of claim 1, wherein the upper die 900 further comprises: an upper substrate 964; an upper passivation layer 974 over a non-active surface of the upper substrate, and the upper bottom bonding dielectric layer 976 is disposed over a lower surface of the upper passivation layer 974, wherein the upper connection structure 988 further comprises an upper through-via structure 968 connected to the upper bottom bonding structure 988 by vertically penetrating the upper substrate 964 and the upper passivation layer 974 (fig. 6A).  

As for claim 10, Okina discloses the semiconductor die bonding structure of claim 1, wherein the upper bottom bonding pad structures 988 are in direct contact with central regions or one end portions of the lower top bonding pad structures 788 (fig. 6A).  

As for claim 11, Okina discloses the semiconductor die bonding structure of claim 10, wherein the lower top bonding pad structures 788 have one among a segment shape extending in the second horizontal direction (fig. 6A), a bracket shape, and an arrowhead shape.

As for claim 15, Okina discloses the semiconductor die bonding structure of claim 1, wherein the lower top bonding pad structures 788 and the upper top bonding pad structures 988 are arranged side by side in two rows in the first horizontal (vertical) direction (fig. 6A).  

As for claim 16, Okina discloses the semiconductor die bonding structure of claim 15, wherein the lower top bonding pad structures 788 and the upper top bonding pad structures 988 are arranged in zigzag in the first horizontal direction (fig. 3C and 4C).  

As for claim 17, Okina discloses in Figs. 6A-6E and the related text a semiconductor die bonding structure, comprising: 
a lower die 700 including a lower top bonding dielectric layer 776 and lower connection structures 788; and 
an upper die 900 stacked over the lower die and including an upper bottom bonding dielectric layer 976 and upper connection structures 988, wherein each of the lower connection structures 788 comprises: 
a lower through-via structure 768 including a lower through-via plug 768B, a lower through- via barrier layer (inner 768A) surrounding a side surface of the lower through-via plug 768B, and a lower through-via liner layer (outer 768A) surrounding a side surface of the lower through-via barrier layer (inner 768A); and 
a lower top bonding pad structure 788 including a lower top bonding pad base (lower portion of 768B), a lower top bonding pad barrier layer (upper portion of 768B) over the lower top bonding pad base, and a lower top bonding pad body 788B over the lower top bonding pad barrier layer, wherein: 
the lower top bonding dielectric layer 776 and the upper bottom bonding dielectric layer 976 are directly bonded to each other (fig. 6A), each of the lower top bonding pad structures 788 and each of the upper connection structures 988 are bonded to each other (fig. 6A), 
an upper surface of each of the lower connection structures 788 has a first width (width of shorter side of rectangular shape 788, [0094]) in the first horizontal direction and a second width (length of longer side of rectangular shape 788, [0094]) in a second horizontal direction, 
a lower surface of each of the upper connection structures 988 has a third width (width of shorter side of rectangular shape 988, [0072]) in the first horizontal direction and a fourth width (length of any portion of longer side of rectangular shape 988, [0072]) in the second horizontal direction, 
the first horizontal direction and the second horizontal direction are substantially perpendicular to each other (also see fig. 3C and 4C), and 
the second width (length of longer side of rectangular shape 788, [0094]) is at least twice as large as the first width (width of shorter side of rectangular shape 788) and the fourth width (length of any portion of longer side of rectangular shape 988).   

As for claim 18, Okina discloses the semiconductor die bonding structure of claim 17, wherein each of the upper connection structures comprises: 
an upper through-via structure 968 including an upper through-via plug 968B, an upper through-via barrier layer (inner 968A) surrounding a side surface of the upper through-via plug, and an upper through-via liner layer (outer 968A) surrounding a side surface of the upper through-via barrier layer (fig. 6A); 
an upper bottom bonding pad barrier layer (outer 988A); and an upper bottom bonding pad body (inner 988A) over a lower surface of the upper bottom bonding pad barrier layer, and the upper bottom bonding pad body 988B and the lower top bonding pad body 788B are directly bonded (fig. 6A).  

As for claim 20, Okina discloses the semiconductor die bonding structure of claim 17, wherein an interface between the lower top bonding dielectric layer 776 and the upper bottom bonding dielectric layer 976 and an interface between the lower top bonding pad structure 788B and the upper connection structure 988 are coplanar (fig. 6A).  

As for claim 35, Okina discloses in Figs. 1-6E and the related text a semiconductor die bonding structure, comprising: a lower die 700 including a lower top bonding dielectric layer 776 and lower connection structures 788; 
an upper die 900 stacked over the lower die and including an upper bottom bonding dielectric layer 976 and upper connection structures 988, wherein: the lower top bonding dielectric layer 776 and the upper bottom bonding dielectric layer 976 are directly bonded to each other (fig. 6A), each of the lower connection structures and each of the upper connection structures are vertically aligned to be directly bonded (fig. 6A), 
the lower connection structures 788 and the upper connection structures 988 are arranged side by side in a first horizontal (vertical) direction, 
an upper surface of each of the lower connection structures 788 has a first width (width of shorter side of rectangular shape 788, [0094]) in the first horizontal direction and a second width (length of longer side of rectangular shape 788, [0094]) in a second horizontal direction, 
a lower surface of each of the upper connection structures 988 has a third width (width of shorter side of rectangular shape 988, [0072]) in the first horizontal direction and a fourth width (length of portion of longer side of rectangular shape 988, [0072]) in the second horizontal direction (length of a portion of longer side of rectangular shape 988, [0072]), 
the first horizontal direction and the second horizontal direction are substantially perpendicular to each other (also see fig. 3C and 4C), and 
the second width is greater than the first width and the fourth width ([0072] and [0094]).

As for claim 40, Okina discloses the semiconductor die bonding structure of claim 35, wherein the lower top bonding pad structures 788B and the upper through-via structures 988B are arranged side by side in two rows in the first horizontal (vertical) direction (fig. 6A).


Claim Rejections - 35 USC § 103
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Okina.
As for claim 12, Okina disclosed substantially the entire claimed invention, as applied to claim 10 above, except each of the lower top bonding pad structures has one shape among an elbow shape, a T-shape, and a cross shape which has a first body portion and a second body portion extending from one end of the first body portion.  
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to provide the each of the lower top bonding pad structures has one shape among an elbow shape, a T-shape, and a cross shape which has a first body portion and a second body portion extending from one end of the first body portion in Okina, order to achieve the device properties.   
Furthermore, the change in shape of the shape of each of the lower top bonding pad structures were a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the lower top bonding pad structures was significant. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

As for claim 13, Okina discloses the semiconductor die bonding structure of claim 12, wherein the two neighboring lower top bonding pad structures 788 have a symmetrical shape or a mirrored shape (fig. 4C).  

As for claim 14, Okina discloses the semiconductor die bonding structure of claim 13, wherein the lower top bonding pad structures 788 are arranged side by side in an interdigitated form such that the lower top bonding pad structures alternate in the first horizontal direction (fig. 4C and 6A).  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG Q TRAN whose telephone number is (571)270-3259.  The examiner can normally be reached on Monday-Thursday (9am-4pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 5712721670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRANG Q TRAN/Primary Examiner, Art Unit 2811